Citation Nr: 9910581	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military service from February 1943 to December 1945.  
The veteran died in December 1995.  The appellant is the 
veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a February 1996 rating action, with which the appellant 
disagreed later that month.  A statement of the case was 
issued in September 1996, and a substantive appeal was 
received later that month.  In due course, the case was 
forwarded to the Board in Washington, DC.  

In addition to the foregoing, the Board notes that in a 
statement submitted by the appellant's representative in 
January 1999, a question has been raised regarding whether 
the veteran's disabilities had been appropriately rated 
during his lifetime.  The purpose in raising this question, 
however, is not clearly set out.  Nevertheless, it may be 
that the appellant wishes to have the RO consider her for 
entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1318, which permit an award of dependency and 
indemnity compensation in those cases when a veteran dies, 
and at the time of his death was entitled to receive 
compensation for service connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  That issue, of 
course, has not been developed on appeal.  Moreover, since it 
is not inextricably intertwined with the issue on appeal, it 
is not a proper subject for the Board at this time.  
Therefore, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in December 1995, at which time he was 
72 years old, and service connected for complete paralysis, 
traumatic sensory and motor posterior right tibial 
neuropathy, rated 30 percent disabling; gunshot wound, 
severe, partial, sensory and motor neuropathy, left common 
peroneal nerve, rated 30 percent disabling; residuals of a 
moderately, severe, penetrating left thigh gunshot wound 
effecting muscle group XII, rated 30 percent disabling; 
residuals of a moderate gunshot wound of the right lower leg 
effecting muscle group XI, rated 20 percent disabling; scars 
of the buttocks, muscle group XVI, rated 20 percent 
disabling; a psychoneurosis rated 10 percent disabling; 
residuals of a moderate, right thigh gunshot wound, rated 10 
percent disabling; residuals of a moderate left shoulder 
gunshot wound rated 10 percent disabling; and a mild right 
thigh scar, rated noncompensably disabling; his combined 
service-connected disability evaluation was 90 percent.  

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was "Asperation", the onset of 
which was listed as only approximately days before death, and 
which was due to (or as a consequence of) lower 
gastrointestinal bleed, due to (or as a consequence of) 
cardiovascular aneurysm.  No other significant conditions 
contributing to death were identified.

3.  No competent medical evidence of record establishes that 
a disability related to service, or a service-connected 
disorder, caused or contributed substantially or materially 
to cause the veteran's death.  




CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If not, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals (re-designated as the United States Court of 
Appeals for Veterans Claims effective March 1, 1999), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for 
cardiovascular renal disease, including hypertension, may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Furthermore, in order for a claim for service connection to 
be well grounded, the Court of Veterans Appeals has also held 
that there must be competent evidence of: (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).  Although evidence submitted in support of a 
claim is presumed to be true for purposes of determining 
whether it is well grounded, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well-groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

A review of the record reflects that the veteran died in 
December 1995.  At that time he was 72 years old, and had a 
combined service-connected disability evaluation of 90 
percent.  His service connected disabilities were complete 
paralysis, traumatic sensory and motor posterior right tibial 
neuropathy, rated 30 percent disabling; gunshot wound, 
severe, partial, sensory and motor neuropathy, left common 
peroneal nerve, rated 30 percent disabling; residuals of a 
moderately, severe, penetrating left thigh gunshot wound 
effecting muscle group XII, rated 30 percent disabling; 
residuals of a moderate gunshot wound of the right lower leg 
effecting muscle group XI, rated 20 percent disabling; scars 
of the buttocks, muscle group XVI, rated 20 percent 
disabling; a psychoneurosis rated 10 percent disabling; 
residuals of a moderate, right thigh gunshot wound, rated 10 
percent disabling; residuals of a moderate left shoulder 
gunshot wound rated 10 percent disabling; and a mild right 
thigh scar, rated noncompensably disabling.  The veteran's 
Certificate of the Death indicates that the immediate cause 
of the veteran's death was "Asperation", the onset of which 
was listed as occurring only days before death.  This was 
considered to be due to (or as a consequence of) lower 
gastrointestinal bleed, which was due to (or as a consequence 
of) cardiovascular aneurysm.  No other significant conditions 
contributing to death were identified.  

The appellant has essentially contended that the cumulative 
effects of the impairment caused by the veteran's service-
connected disabilities resulted in the illnesses that led to 
his death.  With this in mind, the Board has carefully 
reviewed the veteran's service medical records, as well as 
his post service medical records dated in the 1940's, 1970's, 
1980's, and 1990's.  In this regard, it is observed that the 
veteran's service medical records do not show any complaints, 
treatment, or diagnoses of those conditions which the record 
shows produced the veteran's death, i.e., aspiration, lower 
gastrointestinal bleed, or cardiovascular aneurysm.  
Similarly, reports of examinations conducted for VA purposes 
in 1946 and 1949, do not show the presence of any complaints 
or findings in this regard.  The earliest reference in the 
medical records that revealed the presence of any 
cardiovascular impairment is dated in 1977, some 30 years 
after service.  At that time, while hospitalized for 
treatment of blackout spells, the veteran advised that he had 
been informed that he had hypertension sometime in the past.  
Significantly, however, hypertension was not actually 
recorded as one of the veteran's diagnoses at that time 
(1977). 

In subsequently dated records, (1987), the evidence does 
confirm the presence of hypertension.  In addition, it is 
observed that the veteran suffered a cerebrovascular accident 
in 1987, and that records dated thereafter, continue to show 
the presence of various cardiovascular problems, including 
hypertension, carotid stenosis, peripheral vascular disease, 
deep vein thrombosis, and a second cerebrovascular accident 
in 1990.  These findings, however, have all occurred more 
than 40 years after the veteran's discharge from service, and 
the obvious severity of the veteran's cardiovascular problems 
notwithstanding, none of these post service medical records 
show that any cardiovascular condition was considered by any 
medical professional to be related in any way to the 
veteran's service, or his service connected disabilities.  

It must also be noted that the medical evidence fails to show 
the presence of any gastrointestinal bleed, until more than 
40 years after the veteran's discharge from service, when he 
was diagnosed to have iron deficiency anemia in 1994.  
Likewise, aspiration was not noted in any medical record 
until the incident recorded at the time of the veteran's 
death.  Indeed, tests conducted in 1990 to specifically 
determine if that condition was present, confirmed that there 
was no evidence of it at that time.  Moreover, as with the 
veteran's cardiovascular impairment, there is no record on 
which any medical professional indicated that the veteran's 
gastrointestinal bleed, and/or his aspiration was considered 
to be related to the veteran's military service, or his 
service connected disabilities.  (In this regard, the Board 
notes that a summary of the veteran's autopsy, which was 
provided to the appellant by a VA physician in April 1996, 
made no mention of any of the veteran's service connected 
disabilities, or otherwise implicated the veteran's service 
in the cause of his death.  Rather, this physician discussed 
the veteran's numerous non-service connected disabilities 
including his strokes, diabetes, minor brain injury related 
to high blood pressure, old liver disease, severe systemic 
infection, and low blood pressure.)  

Since the disabilities implicated in the veteran's death, and 
listed on the veteran's Certificate of Death, were first 
shown many years after service, and have not been linked by 
any medical professional to either service or a service-
connected disability, there is no basis for establishing 
service connection for them.  In view of that conclusion, as 
well as the absence of any competent medical evidence linking 
any of the disabilities for which the veteran was service-
connected to his death, there is no plausible basis for 
finding that service-connected disability contributed 
materially to the veteran's death. 

Therefore, as there has been no competent medical evidence 
presented showing that a service-connected disability played 
any role in the veteran's death, the appellant has not met 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
entitlement to service connection for the cause of the 
veteran's death is well grounded, as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for the 
cause of the veteran's death must be denied.  

In reaching this decision, the Board is mindful of the 
appellant's sincere belief that it was the cumulative effect 
of the veteran's service-connected disabilities that caused, 
or contributed in causing, his death.  We are also very much 
aware of the great sacrifice the veteran made, being severely 
wounded in the service of his country.  That notwithstanding, 
the Board is bound by pertinent laws and regulations in our 
role in deciding claims on appeal, and must point out that 
the appellant does not meet the burden of presenting evidence 
of a well-grounded claim by offering her own medical 
conclusions regarding the cause of the veteran's death.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Grottveit, Espiritu, supra.  Accordingly, since the medical 
evidence of record fails to disclose any link between the 
veteran's death and any service-connected disability, service 
connection for the cause of the veteran's death must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 

